Title: [August 1769]
From: Adams, John
To: 



      Boston August 10. 1769.
      
      
       John Tudor Esq. came to me, and for the third Time repeated his Request that I would take his Son William into my Office. I was not fond of the Proposal as I had but 10 days before taken Jona. Williams Austin, for 3 years. At last however I consented and Tudor is to come, tomorrow morning.
       What shall I do with 2 Clerks at a Time? And what will the Bar, and the World say? As to the last I am little solicitous, but my own Honour, Reputation and Conscience, are concerned in doing my best for their Education, and Advancement in the World. For their Advancement I can do little, for their Education, much, if I am not wanting to myself and them.
       
      
      
       
        
   
   A gap of a year and a half, indicated by only a single blank page in the MS, separates this entry from the preceding one. But the interval had been a busy one for JA and a critical one in the relations between the Province of Massachusetts Bay and the British government. Soon after the annual Braintree town meeting in March 1768 (at which JA declined to stand again for selectman and was thanked for this services during the past two years), JA and his family moved “into the White House as it was called in Brattle Square,” formerly the residence of William Bollan (JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:210, note; Autobiography). On 28 Dec. his 2d daughter, Susanna, who lived only until 4 Feb. 1770, was born in this house and was baptized on New Year’s Day by Dr. Samuel Cooper at the Brattle Street Church (HA2, John Adams’s Book, Being Notes on a Record of the Births, Marriages and Deaths of Three Generations of the Adams Family, 1734–1807, Boston, 1934, p. 4–5). In the spring of 1769 he “removed to Cole Lane, to Mr. Fayerweathers House,” which he occupied for about a year (second entry of 21 Nov. 1772, below).


        
   
   Though JA rode the circuit with his usual regularity during these eighteen months (and in Sept. 1768 traveled for the first time as far as Springfield, there meeting Joseph Hawley, with whom he was to form an enduring friendship), his most important cases were related to the current political disputes. One of these was his defense of Michael Corbet and three other sailors in May–June 1769 for the killing of Lt. Panton of the British navy; see entry of 23 Dec. 1769 and note, below. Still more spectacular was his earlier defense, in the winter of 1768–1769, of John Hancock against charges of smuggling. This action in personam grew out of but was distinct from the action in rem concerning Hancock’s sloop Liberty, condemned at the instance of the board of customs commissioners in the summer of 1768. “A painfull Drudgery I had of his cause,” JA wrote in his Autobiography. “There were few days through the whole Winter, when I was not summoned to attend the Court of Admiralty.” JA’s stubborn and successful defense in a trial lasting five months was one of his major accomplishments as a lawyer, but the necessary notes and references concerning it may be deferred to his discussion of it in his Autobiography.


        
   
   In June 1768 and again in May 1769 JA was named on committees to prepare instructions for the Boston representatives to the General Court, and in both instances it was he who wrote the instructions. The first is mainly a protest against the seizure of the Liberty (WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 3:501–504). The second is a recital of a series of grievances suffered by the town as the result of the presence of British troops since the preceding autumn, and also from the formidable and growing power of the admiralty courts (sameThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., p. 505–510).


        
   
   Life was not made up exclusively of drama and drudgery. An entry in John Rowe’s Diary dated 4 Aug. 1769 begins: “fine Weather Din’d at John Champneys on A Pigy with the following Company—John Hancock, James Otis, John Adams,” and thirteen others, including Robert Auchmuty, the admiralty judge (MS, MHi).


       
       
        
   
   Jonathan Williams Austin and William Tudor, both of the Harvard class of 1769, were JA’s first law clerks, so far as we currently know. The ordinary term of service was three years, and both these young men were recommended by the bar for admission to practice as attorneys in July 1772 (“Suffolk Bar Book,” MHS, Procs.Massachusetts Historical Society, Collections and Proceedings. 1st ser., 19 [1881–1882]:150. Austin was admitted attorney in the Superior Court, Aug. term, 1778, but never became a barrister (Superior Court of Judicature, Minute Book 103). Tudor was admitted to practice in the Superior Court with Austin, served as first judge advocate of the Continental army, became a barrister, Feb. term, 1784, and was a lifelong friend and correspondent of JA.


       
      
      

      Aug. 11th. 1769. Fryday.
      
      
       Mr. Tudor came, for the first Time and attended the Office, all Day, and paid me £10 St.—In the Morning I went to take View of Mr. Copelys Copley’s Pictures, and afterwards to hear News of the Letters arrived in Scott. The Mystery of Iniquity, seems to be unravelled.
       Spent the Evening at Mr. Wm. Coopers, the Dr. came in and was very social. He came from a Meeting of the Overseers of the Colledge, at Cambridge, which was called to advise the Corporation to proceed to the Choice of a President.
      
      
       
        
   
   Capt. Scott of the Boston Packet arrived on 10 Aug. and brought “A new Freight of curious Letters of Sir Francis Bernard of Nettleham, Bart. the Commissioners, &c.  which will probably soon be publish’d” (Boston Gazette, 14 Aug. 1769). Bernard had just sailed for England. These letters and papers, furnishing a narrative of the recent “Troubles of this Town” from a government point of view and explaining only too clearly the role of the customs commissioners in bringing the regiments of British troops to Boston, were soon published under the title Letters to the Ministry from Governor Bernard, General Gage, and Commodore Hood, and also Memorials to the Lords of the Treasury, from the Commissioners of the Customs, Boston, 1769.


       
       
        
   
   William Cooper, perpetual town clerk of Boston and an active member of the Sons of Liberty, was the older brother of “the Dr.,” i.e. Rev. Samuel Cooper, pastor of the Brattle Street Church (NEHGRNew England Historical and Genealogical Register., 44 [1890]:156–57).


       
      
      

      1769. Aug. 12. Saturday.
      
      
       Dined at Mr. Isaac Smiths and in the Evening went to Braintree.
      
      

      Aug. 13. Sunday.
      
      
       At Mr. Quincys. Here is Solitude and Retirement. Still, calm, and serene, cool, tranquil, and peaceful. The Cell of the Hermit. Out at one Window, you see Mount Wollaston, the first Seat of our Ancestors, and beyond that Stony field Hill, covered over with Corn and fruits.
       At the other Window, an Orchard and beyond that the large Marsh called the broad Meadows. From the East Window of the opposite Chamber you see a fine Plain, covered with Corn and beyond that the whole Harbour and all the Islands. From the End Window of the East Chamber, you may see with a prospective Glass, every Ship, Sloop, Schooner, and Brigantine, that comes in, or goes out.
       Heard Mr. Wibirt, Upon Resignation and Patience under Afflictions, in Imitation of the ancient Prophets and Apostles, a Sermon calculated for my Uncles family, whose Funeral was attended last Week. In the afternoon Elizabeth Adams the Widow of Micajah Adams lately deceased was baptized, and received into full Communion with the Church. She never knew that she was not baptized in her Infancy till since her Husbands Decease, when her Aunt came from Lynn and informed her. Mr. Wibirt prayed, that the Loss of her Husband might be sanctified to her, this she bore with some firmness, but when he came to pray that the Loss might be made up to her little fatherless Children, the Tears could no longer be restrained. Then the Congregation sang an Hymn upon Submission under Afflictions to the Tune of the funeral Thought. The whole together was a moving Scene, and left scarcely a dry Eye in the House. After Meeting I went to Coll. Quincys to wait on Mr. Fisk of Salem 79 Year Old.
       This Mr. Fisk and his Sister Madam Marsh, the former born in the very Month of the Revolution under Sir Edmund Andros, and the latter 10 Years before that, made a very venerable Appearance.
      
      
       
        
   
   Mount Wollaston Farm on the shore of Quincy Bay, the homestead of Norton Quincy, AA’s uncle.


       
       
        
   
   The earliest name for what is now called Presidents Hill. JA later acquired this property and made it part of his homestead farm. In old age he occasionally dated letters from “Stony Field Hill.”


       
       
        
   
   Ebenezer, brother of Deacon John Adams, died 6 Aug. 1769; his son Micajah had died 18 July (A. N. Adams, Geneal. Hist. of Henry Adams of BraintreeLetters of Mrs. Adams, the Wife of John Adams. With an Introductory Memoir by Her Grandson, Charles Francis Adams, 4th edn., Boston, 1848., p. 395, 401).


       
      
      

      Monday August 14.
      
      
       Dined with 350 Sons of Liberty at Robinsons, the Sign of Liberty Tree in Dorchester. We had two Tables laid in the open Field by the Barn, with between 300 and 400 Plates, and an Arning of Sail Cloth overhead, and should have spent a most agreable Day had not the Rain made some Abatement in our Pleasures. Mr. Dickinson the Farmers Brother, and Mr. Reed the Secretary of New Jersey were there, both cool, reserved and guarded all day. After Dinner was over and the Toasts drank we were diverted with Mr. Balch’s Mimickry. He gave Us, the Lawyers Head, and the Hunting of a Bitch fox. We had also the Liberty Song—that by the Farmer, and that by Dr. Church, and the whole Company joined in the Chorus. This is cultivating the Sensations of Freedom. There was a large Collection of good Company. Otis and Adams are politick, in promoting these Festivals, for they tinge the Minds of the People, they impregnate them with the sentiments of Liberty. They render the People fond of their Leaders in the Cause, and averse and bitter against all opposers.
       To the Honour of the Sons, I did not see one Person intoxicated, or near it.
       Between 4 and 5 O clock, the Carriages were all got ready and the Company rode off in Procession, Mr. Hancock first in his Charriot and another Charriot bringing up the Rear. I took my Leave of the Gentlemen and turned off for Taunton, oated at Doty’s and arrived, long after Dark, at Noices. There I put up. I should have been at Taunton if I had not turned back in the Morning from Roxbury—but I felt as if I ought not to loose this feast, as if it was my Duty to be there. I am not able to conjecture, of what Consequence it was whether I was there or not.
       Jealousies arise from little Causes, and many might suspect, that I was not hearty in the Cause, if I had been absent whereas none of them are more sincere, and stedfast than I am.
      
      
       
        
   
   Philemon Dickinson, younger brother of “Farmer” John Dickinson; and Joseph Reed, who was then practicing law in Trenton, N.J.; see DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements. under both names.


       
       
        
   
   This was sufficiently remarkable, considering that fourteen toasts were drunk at the Liberty Tree in Boston, followed by forty-five (in honor of John Wilkes’ North Briton, No. 45) at the dinner—all enumerated in the account of the day’s proceedings in the Boston Gazette, 21 Aug. 1769. A list of 355 Sons of Liberty present was compiled by William Palfrey, who was present, and is printed in MHS, Procs.Massachusetts Historical Society, Collections and Proceedings. 1st ser., 11 (1869–1870):140.


       
       
        
   
   Or Noyes’, in Stoughton.


       
      
      

      Tuesday. Aug. 15.
      
      
       Rode to Taunton, 16 miles before 9 O Clock, tho I stopped and breakfasted at Haywards in Easton 9 miles from Taunton. Spent all the Leisure moments I could snatch in Reading a Debate in Parliament, in 1744, upon a Motion to inquire into the Conduct of Admiral Mathews and Vice Admiral Lestock in the Mediterranean, when they had, and neglected so fine an Opportunity of destroying the combined Fleets of France and Spain off Toulon.
      
     